United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0425
Issued: March 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 16, 2014 appellant timely appealed the November 20, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on or about
March 31, 2014.
FACTUAL HISTORY
Appellant, a 60-year-old contact representative, filed a claim (Form CA-2) for bilateral
carpal tunnel syndrome (CTS) that allegedly arose in the performance of duty on or about
1

5 U.S.C. §§ 8101-8193.

March 31, 2014. She realized that her condition was employment related when performing
everyday duties required wearing a brace on both hands.
Appellant’s position description indicated that she worked in an office setting and was
required to sit for long periods of time, talk over the telephone using a headset, have face-to-face
contact, do light lifting, and read information from a computer screen or input using a keyboard.
Dr. Jeff X. Zhao, an orthopedic surgeon, examined appellant on May 1, 2014 for
complaints of bilateral hand pain, left greater than right. Appellant’s current complaints dated
back six months. Dr. Zhao also noted a prior history of bilateral CTS in the late 1990s that was
treated conservatively. In recent months, appellant noted increased weakness in her upper
extremities, as well as pain, mostly on the left side. She awakened at night because of her
symptoms. Dr. Zhao conducted a physical examination and obtained x-rays of both hands. He
diagnosed bilateral CTS and recommended electrodiagnostic testing to assess the severity of
appellant’s condition. Dr. Zhao noted that appellant was employed in the service industry, but
did not comment on her specific employment duties or otherwise address the etiology of her
bilateral CTS.
The results of a May 19, 2014 bilateral upper extremity electromyography and nerve
conduction study (EMG/NCV) were consistent with carpal tunnel syndrome.
During a May 29, 2014 follow-up appointment, Dr. Zhao reexamined appellant and
reviewed the recent EMG/NCV results. He diagnosed bilateral CTS, left greater than right, and
recommended conservative treatment, including left wrist corticosteroid injection therapy, which
appellant tolerated well. Dr. Zhao instructed her to return for follow-up in eight weeks.
In a July 9, 2014 development letter, OWCP explained the basic elements to establishing
a claim under FECA. It advised appellant that the evidence submitted thus far did not include an
employment-related diagnosis. There was no evidence that appellant’s CTS was either caused or
aggravated by her employment. OWCP also inquired about the specific employment duties that
appellant believed contributed to her claimed condition. The attached questionnaire asked that
she describe all duties that required exertion or repeated movement of the wrist or hand. OWCP
also inquired about the frequency and duration of the implicated employment activities.
Additionally, appellant was asked to provide information about any personal activities outside
her federal employment, and to describe all previous injuries involving her hands, arms, or
wrists. OWCP afforded her 30 days to submit the requested information.
On July 28 and August 22, 2014 appellant wrote to OWCP requesting that she be
permitted to change physicians. Her stated reason for the change was that Dr. Zhao refused to
complete appellant’s workers’ compensation forms.
In an August 27, 2014 decision, OWCP denied appellant’s occupational disease claim.
Appellant did not provide a clear statement detailing specific work factors that she believed

2

caused her condition. OWCP noted that she did not complete and return the July 9, 2014
questionnaire. Accordingly, it found that appellant failed to establish fact of injury.2
Appellant timely requested reconsideration.
In an August 29, 2014 narrative statement, appellant described the employment duties she
believed caused her bilateral CTS. She indicated she worked in a call center and 95 percent of
all activities were executed via computer. Appellant worked full time; eight hours a day, five
days a week. She described constant manipulation of her fingers/hands through typing and/or
the use of a computer mouse. Upon signing onto her computer/telephone each day, calls
automatically came through and, for each tax payer, appellant had to input his/her personal
information to access the taxpayer’s account. After inputting individual taxpayer information
into her computer, appellant would perform research using various tools and programs, initiate
contract agreements, adjust or modify account information, record all actions performed and the
reason(s) for such actions, and then close the taxpayer’s account. Appellant stated there was
virtually no down time between calls. As soon as one taxpayer disconnected, another caller was
automatically routed to the open line, and the same above-described actions were more or less
repeated depending on the complexity of the particular call. Appellant stated that while
performing her daily duties, she began experiencing increased discomfort and pain in her wrists
and hands, which made it difficult to perform her required tasks. She obtained wrist splints,
which she wore during the day while working. However, splinting provided only temporary
relief, and the pain and tingling returned and progressed throughout appellant’s arms and
shoulders, at which point she sought medical attention. Appellant stated that her injury could not
have come from any nonoccupational source because she had not engaged in any sports, hobbies,
or outside activities.
In a November 20, 2014 merit decision, OWCP denied the claim because appellant failed
to establish that her bilateral carpal tunnel syndrome was causally related to her accepted
employment exposure.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of her claim by the weight of the reliable, probative, and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.3
2

In a separate letter also dated August 27, 2014, OWCP advised appellant that given her claim was denied, she
was free to select any physician she wanted to treat her claimed condition.
3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

3

To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.4
ANALYSIS
Appellant alleged that her bilateral carpal tunnel syndrome is due to her daily
employment activities as a contact representative. The record indicates a prior history of
bilateral CTS in the late 1990s which was treated conservatively. OWCP initially denied
appellant’s claim on the basis that she had not provided specific details regarding the
employment activities she believed either caused or contributed to her bilateral carpal tunnel
syndrome. Since then, appellant provided an August 29, 2014 statement describing her various
contact representative duties. She explained that she was a full-time employee and 95 percent of
her daily work activities were executed via computer. Appellant described her work as involving
constant manipulation of her fingers/hands through typing and/or the use of a computer mouse.
The contact representative position description noted, inter alia, that the job required sitting for
long periods of time, talking over the telephone, and computer input using a keyboard. OWCP’s
latest decision found that appellant established the factual component of her claim with respect to
the alleged occupational exposure. There was also evidence of a medical diagnosis; bilateral
carpal tunnel syndrome. However, OWCP denied appellant’s claim on the basis that her carpal
tunnel syndrome was not shown to be employment related.
The relevant medical evidence consists of Dr. Zhao’s May 1 and 29, 2014 progress notes,
as well as the May 19, 2014 EMG/NCV results. Appellant’s electrodiagnostic test results do not
address the etiology of her carpal tunnel syndrome. Dr. Zhao’s May 2014 progress notes are
similarly insufficient. Although he was aware appellant worked in the service industry, he did
not demonstrate any particular knowledge of her duties as a contact representative. Moreover,
Dr. Zhao did not specifically comment on the cause of appellant’s bilateral carpal tunnel
syndrome. On July 9, 2014 OWCP advised appellant that the above-noted evidence was
insufficient to satisfy her burden. However, she did not submit the requested medical
questionnaire or submit additional medical evidence.
The mere fact that a condition manifests itself during a period of employment is not
sufficient to establish causal relationship.5 Temporal relationship alone will not suffice.6
Furthermore, appellant’s personal belief that her employment activities either caused or
contributed to her condition is insufficient, by itself, to establish causal relationship.7
Accordingly, the Board finds that the medical evidence of record fails to establish that her
4

Victor J. Woodhams, supra note 3.

5

20 C.F.R. § 10.115(e).

6

See D.I., 59 ECAB 158, 162 (2007).

7

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

4

bilateral carpal tunnel syndrome is causally related to her accepted occupational exposure as a
contact representative.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision.8
CONCLUSION
The medical evidence fails to establish that appellant’s bilateral carpal tunnel syndrome is
employment related. Consequently, appellant has not shown that she sustained an injury in the
performance of duty on or about March 31, 2014.
ORDER
IT IS HEREBY ORDERED THAT the November 20, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.9
Issued: March 14, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605 - 10.607.

9

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

5

